Citation Nr: 1714160	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  12-12 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a bilateral hip disorder.

4.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel

INTRODUCTION

The Veteran had active service in the Marine Corps from July 1966 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records (STRs) show that he was involved in two motor vehicle accidents during his active service, the first in August 1968 and the second in July 1969.  He reported hip and back pain after the August 1968 motor vehicle accident and reported neck pain and headaches after the July 1969 motor vehicle accident.

The Veteran was afforded VA examinations in September 2010 with April 2015 and May 2015 addendum opinions and in June 2015.  The May 2015 VA examiner reported that the Veteran did not receive treatment for back pain as a result of the 1969 motor vehicle accident during his service.  The June 2015 VA examiner reported that the Veteran did not receive treatment for hip pain as a result of the 1969 motor vehicle accident during his service during his active service.  

As noted, the Veteran did receive treatment after the July 1969 motor vehicle accident.  Moreover, he was also involved in an August 1968 motor vehicle accident and received treatment at that time; this was not considered or discussed by the VA examiners.  Therefore, the previous VA opinions are inadequate, and as such, new opinions are necessary to adjudicate the service connection claims.

Accordingly, the case is REMANDED for the following actions:
1.  Arrange for the Veteran to be afforded an examination by an appropriate examiner to determine the nature and likely etiology of his claimed lumbar spine disorder, cervical spine disorder, bilateral hip disorder, and headache disorder.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's claimed lumbar spine disorder, cervical spine disorder, bilateral hip disorder, and/or headache disorder had its onset in service or is otherwise related to his service?

In addressing these questions, the examiner should consider and discuss the STRs showing the Veteran was involved in two motor vehicle accidents (in 1968 and 1969) with subsequent complaints of back pain, hip pain, neck pain, and headaches.  The examiner should also cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinions sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinions sought cannot be offered without resort to speculation.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




